Citation Nr: 1532625	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-45 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).

As concerning the issue of entitlement to service connection for bilateral hearing loss, in a December 2008 rating decision, the RO determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen this previously denied claim.  The Veteran perfected an appeal, and in a November 2014 decision, the Board reopened the claim and then remanded the underlying claim on the merits for further development.  The claim now returns to the Board.

The Veteran's claim of entitlement to service connection for tinnitus was denied by the RO in an October 2009 rating decision.  The Veteran perfected an appeal, and this issue was merged into his pending appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

In this case, the Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus on VA Examination.  See September 2009 VA Examination Report; February 2015 VA Examination Report.  Additionally, the audiograms preformed in conjunction with his VA examination reports confirm that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 3000 and 4000 Hertz bilaterally on both examinations.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Moreover, the Veteran's DD 214 confirms that his military occupational specialty (MOS) was as an auto mechanic, a specialty that has been determined by the Department of Defense (DOD) to involve some hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Furthermore, the Board, in the prior November 2014 decision, conceded in-service exposure to traumatic noise based on his statements and the circumstances of his service.  In this regard, the Board notes that the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to traumatic noise and the onset of decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2002); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Veteran's entrance and separation examinations are silent for complaints of or diagnoses related to bilateral hearing loss and/or tinnitus, the Veteran has asserted in statements submitted throughout the pendency of the claim that he first experienced hearing pathology, including decreased hearing acuity and tinnitus, during and immediately following his active military service, and that his auditory symptoms have progressively worsened since that time.  See, e.g., August 2009 Statement in Support of Claim (asserting in-service hearing problems that have progressed since that time); May 2010 Statement in Support of Claim; April 2014 Statement in Support of Claim.  See also Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report observing a decline in his hearing acuity and ringing in his ears during and since his active service, as hearing loss and tinnitus are conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, the Board finds the Veteran to be credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during the Veteran's active service and have continued to progress since that time.

The Board acknowledges that there are negative etiological opinions of record in the form of the February 2014 VA audiological examination report and the April 2015 addendum opinion.  The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept either the February 2014 VA audiologist's opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disability, or her subsequent April 2015 addendum opinion addressing the same.  

Specifically, these opinions failed to adequately account for the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Additionally, although the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to military noise exposure, both opinions based the negative opinion primarily upon the absence of a documented hearing loss pathology upon separation.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  

Moreover, the VA audiologist improperly relied upon the "normal whisper test" reflected on the Veteran's October 1970 separation examination report to support the asserted absence of an in-service hearing pathology; however, these tests do not give ear or frequency specific data and do not rule out the presence of a high frequency hearing loss.  Thus, the characterization of the Veteran's hearing as normal at separation was not supported by objective medical evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (determining that an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).  

Finally, the April 2015 addendum opinion was internally inconsistent, as the VA audiologist at once found that the Veteran's "fluctuating hearing ability" evidenced on various audiograms performed during the appellate period was "not indicative of noise exposure," but that the diagnosed bilateral hearing loss was related to "civilian noise exposure, presbycusic effects or other disease process."  Accordingly, given these insufficiencies, the Board finds that the VA medical opinions of record form an inadequate foundation upon which to base a denial of entitlement to service connection.

Further, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it); Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1337.  And, as noted, the Board finds the Veteran credible in his assertions.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current hearing loss and tinnitus, and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Additionally, the Veteran's competent and credible assertions of the onset and continuity of auditory symptoms are further bolstered by the statements from his private treating physician, Dr. S.P., opining that the bilateral hearing loss "is most likely due to repeated exposure to gun fire and diesel engine noise during his military service."  See Caluza, 7 Vet. App. at 711; see also Baldwin v. West, 13 Vet. App. 1 (1999).  And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

In view of the foregoing, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's bilateral hearing loss and tinnitus.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in a state of relative equipoise with regard to the question of whether the Veteran's bilateral hearing loss and tinnitus are attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


